118 Ga. App. 298 (1968)
163 S.E.2d 348
CARTER et al.
v.
NOE.
43799.
Court of Appeals of Georgia.
Argued July 3, 1968.
Decided September 3, 1968.
J. S. Hutto, for appellants.
Lissner & Killian, William R. Killian, for appellee.
PANNELL, Judge.
1. A provision in a lease agreement that "renters hereby release owner and her agents, from any and all damages to both person and property and will hold them harmless from all such damages during the period of this lease" will preclude such lessee from holding the lessor liable in damages for injury to person or property because of negligence and failure to maintain and keep in proper repair the leased premises, regardless of whether or not the duty to maintain and repair was an obligation of the landlord generally. Plaza Hotel Co. v. Fine Products Corp., 87 Ga. App. 460 (74 SE2d 372); Capital Wallpaper Co. v. Callan Court Co., 38 Ga. App. 428 (144 SE 135).
2. Accordingly where, as in the present case, the tenants under a lease having such a provision sought recovery of damages against the landlord because of the landlord's failure to make certain repairs and improvements required by the local health department, which resulted in the tenants being unable to *299 operate their business on the premises, it was not error to grant the defendant landlord's motion for summary judgment.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.